United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4558
                        ___________________________

                                   Raeburn Bedford

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                     John Doe; International Paper Company

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                          Submitted: December 12, 2017
                             Filed: January 25, 2018
                                 ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                             ____________

ARNOLD, Circuit Judge.

       Raeburn Bedford is a truck driver who was unfortunately injured after he
opened the door to a trailer he was hauling and a load of boxes fell on him. Bedford
sued International Paper Company, or IP, and a John Doe who worked for IP,
asserting that Doe negligently failed to secure the load and that IP negligently
supervised the loading and inspecting of the trailer and was vicariously responsible
for Doe's negligence. When IP moved for summary judgment, Bedford failed to
respond, moving instead to designate an expert witness out of time or, in the
alternative, to dismiss his complaint without prejudice. Because Bedford did not
respond directly to IP's motion for summary judgment, the district court1 deemed that
he had admitted the facts that IP stated, see Local Rule 56.1(c), granted IP's motion
for summary judgment, and dismissed the claims against it. The district court also
dismissed the claim against Doe because Bedford appeared to have abandoned that
claim—a ruling that Bedford does not challenge on appeal. Bedford then moved for
reconsideration under Federal Rule of Civil Procedure 59(e), which the district court
denied. We affirm.

       We have an independent duty to ensure that appellate jurisdiction exists,
Chambers v. City of Fordyce, Ark., 508 F.3d 878, 880 (8th Cir. 2007) (per curiam),
and, though neither party called it to our attention, we have detected a possible
jurisdictional glitch that raises a question about the extent of our power in this appeal.
Federal Rule of Appellate Procedure 3(c)(1)(B) requires a notice of appeal to
"designate the judgment, order, or part thereof being appealed." Bedford's notice of
appeal states that he appeals "the Order filed on November 30, 2016, . . . denying
Plaintiff's Motion for Reconsideration, Motion to Vacate Order, and Motion for New
Trail [sic]." The notice of appeal does not refer to the district court's order of May 31,
2016, granting IP's motion for summary judgment.

      Although this apparent oversight gives us pause, we nonetheless believe that
we have jurisdiction to review the order granting IP's motion for summary judgment
and not just the order denying reconsideration of that order. We have said when
grappling with this kind of situation that an "appeal from the denial of a Rule 59(e)
motion allows challenge of the underlying ruling that produced the judgment." See


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                           -2-
Prince v. Kids Ark Learning Ctr., LLC, 622 F.3d 992, 994 (8th Cir. 2010) (per
curiam). IP, moreover, has briefed and argued the case without broaching the issue,
suggesting that it will not be prejudiced if we review the order granting summary
judgment. We therefore turn to that order, which we review de novo. See Weed v.
Jenkins, 873 F.3d 1023, 1028 (8th Cir. 2017).

       We note at the outset that Bedford does not challenge the district court's
conclusion that he violated Local Rule 56.1(c) by failing to respond to IP's motion for
summary judgment and so had admitted the facts that IP stated. He argues instead that
"there is evidence that [IP and Doe] breached their duty to" him and that IP's
statement of undisputed facts "is incomplete and misleading," and so IP is not entitled
to summary judgment even if he is deemed to have admitted those facts.

       In granting IP summary judgment, the district court noted correctly, though,
that Bedford had made no evidentiary showing that IP or Doe had breached a duty of
care owed to him, so there was no evidence that anyone committed a negligent act.
Bedford's assertion to the contrary on appeal comes too late. The district court also
held that Bedford had failed to produce any evidence showing that negligence in the
loading process caused his injuries, and that he was deemed to have admitted that
causes other than negligence could well have caused the load to fall on him.

       A court must grant a motion for summary judgment if the moving party shows
that there are no genuine disputes of material fact and that it is entitled to judgment
as a matter of law. Fed. R. Civ. P. 56(a). A principal purpose of the summary-
judgment procedure "is to isolate and dispose of factually unsupported claims or
defenses," with due regard being given to the rights of those opposing a claim or
defense to demonstrate in the manner provided by Rule 56, prior to trial, that a claim
or defense has no factual basis. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24, 327
(1986). After the parties have had adequate time for discovery, a movant will be
entitled to summary judgment "against a party who fails to make a showing sufficient

                                         -3-
to establish the existence of an element essential to that party's case, and on which
that party will bear the burden of proof at trial." Id. at 322. The movant bears the
initial responsibility of informing the district court of the basis for its motion and
must identify the portions of the record that it believes demonstrate the absence of a
genuine dispute of material fact. Torgerson v. City of Rochester, 643 F.3d 1031, 1042
(8th Cir. 2011) (en banc). The Supreme Court in Celotex said that the burden on the
movant "may be discharged by 'showing'—that is, pointing out to the district
court—that there is an absence of evidence to support the nonmoving party's case."
477 U.S. at 325. We have acknowledged that this initial burden on the movant is "far
from stringent" and "regularly discharged with ease." St. Jude Med., Inc. v. Lifecare
Int'l, Inc., 250 F.3d 587, 596 (8th Cir. 2001). The moving party can satisfy its burden
in either of two ways: it can produce evidence negating an essential element of the
nonmoving party's case, or it can show that the nonmoving party does not have
enough evidence of an essential element of its claim to carry its ultimate burden of
persuasion at trial. See Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099,
1106 (9th Cir. 2000). In other words, if the nonmoving party must prove X to prevail,
the moving party at summary judgment can either produce evidence that X is not so
or point out that the nonmoving party lacks the evidence to prove X.

       Once the moving party satisfies this initial burden, the nonmoving party "must
respond by submitting evidentiary materials" of specific facts showing the presence
of a genuine issue for trial. Torgerson, 643 F.3d at 1042. The nonmoving party must
do more than raise some metaphysical doubt about the material facts, id., and cannot
rest on mere denials or allegations. Gibson v. Am. Greetings Corp., 670 F.3d 844, 853
(8th Cir. 2012). The nonmoving party must instead present enough evidence that a
jury could reasonably find in his favor. Id.

      Arkansas substantive law applies in this diversity case, see Torti v. Hoag, 868
F.3d 666, 671 (8th Cir. 2017), and Arkansas tort law requires that Bedford prove that
IP owed him a duty, that it breached that duty, and that the breach proximately caused

                                         -4-
his injuries. See Yanmar Co. v. Slater, 386 S.W.3d 439, 449 (Ark. 2012). In its
motion for summary judgment, IP pointed out to the district court that Bedford was
"unable to produce evidence that demonstrates that [IP] was negligent" because he
could not show "that the trailer was improperly loaded" or "that any negligence of
[IP] was the proximate cause of his injuries." IP then supported its assertions by citing
materials in the record like the deposition transcripts of Bedford, Doe, and others,
pointing out that none of those materials established that anyone was negligent and
just as likely showed that the load shifted during transit for other reasons. We think
that this was manifestly sufficient for IP to satisfy its "far from stringent" summary-
judgment obligation.

       Bedford contends that we should presume that Doe was negligent when loading
the trailer, and if we do so, then IP cannot show that it is entitled to summary
judgment. But this squarely contradicts Arkansas negligence law. The Supreme Court
of Arkansas has stressed that "negligence is never assumed," but must instead be
proven by the party asserting it. Id. It has also emphasized that plaintiffs, in proving
negligence, may not rely on conjecture or speculation, and the mere fact that an
accident occurred does not give rise to an inference of negligence. Id. These
principles are certainly relevant here since Bedford has admitted that there are
potential reasons besides negligence for a load to shift during transit. To prevail,
moreover, Bedford must produce evidence that would tend to eliminate other causes
of his injuries so the jury is not left to speculate about their cause. See St. Paul Fire
& Marine Ins. Co. v. Brady, 891 S.W.2d 351, 353–54 (Ark. 1995). In short,
"[n]egligence is not imposed in the absence of proof." Mangrum v. Pigue, 198 S.W.3d
496, 503 (Ark. 2004). We therefore reject Bedford's invitation to assume that IP was
negligent, and we agree with the district court that IP was entitled to summary
judgment. To the extent that Bedford appeals simply from the denial of his motion for
reconsideration, we a fortiori conclude that the district court did not abuse its
discretion in denying it, see Peterson v. Travelers Indem. Co., 867 F.3d 992, 997 (8th



                                          -5-
Cir. 2017), because that motion raised the same arguments that we now reject de
novo.

      Affirmed.
                     ______________________________




                                      -6-